DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 07/16/2019, 11/23/2020, 03/01/2021 and 06/29/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishitsuji (JPH02179789A-of record _Machine Translation provided herewith).

With respect to claim 1, Nishitsuji teaches a thermally expandable sheet (“a three-dimensional image forming sheet”, pg 3 li 112-121 and Fig. 6), comprising:
a base (“release paper 81”);
an intermediate layer (“adhesive layer 82”) provided on a first surface of the base; and
a thermally expansive layer (“thermal expansion layer 9”) provided on the intermediate layer, the thermally expansive layer including a thermally expandable material (“thermal expansion microsphere”, pg 2 li 51), wherein 
the intermediate layer and the thermally expansive layer are peelable from the base (“finally peeled off”, pg 3 li 121 and Fig. 7).
Even if Nishitsuji is silent to a peeling strength between the intermediate layer and the base being less than a peeling strength between the thermally expansive layer and the intermediate layer, since Nishitsuji only teaches that the intermediate layer (“adhesive layer 82”) with the thermally expansive layer (“thermal expansion layer 9”) is peeled off from the base (“release paper 81”), one would appreciate that a peeling strength between the intermediate layer and the base would be inherenlty less than a peeling strength between the thermally expansive layer and the intermediate layer.

With respect to claims 2 and 6, Nishitsuji as applied to claim 1 above further teaches that the intermediate layer is a resin film that includes an adhesive layer on a surface that faces the base (“the adhesive layer is formed by applying an acrylic adhesive on…the paper pattern”, pg 3 li 86-87), and the intermediate layer is peelably adhered to the base by the adhesive layer (“finally peeled off”, pg 3 li 121 and Fig. 7).

With respect to claim 8, Nishitsuji teaches a thermally expandable sheet (“a three-dimensional image forming sheet”, pg 3 li 112-121 and Fig. 6), comprising:
a base (“release paper 81”); and
a thermally expansive layer (“thermal expansion layer 9” and “adhesive layer 82”) provided on a first surface of the base, the thermally expansive layer including a thermally expandable material (“thermal expansion microsphere”, pg 2 li 51), wherein
the thermally expansive layer is peelable from the base (“finally peeled off”, pg 3 li 121 and Fig. 7).
Even if Nishitsuji is silent to a breaking strength of the thermally expansive layer being greater than a peeling strength of the thermally expansive layer from the base, since Nishitsuji only teaches that the thermally expansive layer (“thermal expansion layer 9” and “adhesive layer 82”) is peeled off from the base (“release paper 81”), one would appreciate that a breaking strength of the thermally expansive layer would be inherently greater than a peeling strength of the thermally expansive layer from the base.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji (JPH02179789A-of record_Machine Translation provided herewith) as applied to claims 2 and 8. 

With respect to claim 3, Nishitsuji as applied to claim 2 above is silent to the claimed range of peeling strength of the adhesive layer. However, Nishitsuji teaches that the adhesive layer (“82”) is peeled off after forming a three-dimensional image (pg 3 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 9, Nishitsuji as applied to claim 8 above is silent to the claimed ratio between a breaking strength and a peeling strength of the thermally expansive layer. However, Nishitsuji teaches that the adhesive layer 82 is peeled after forming a three-dimensional image (pg 3 li 121). Therefore, one would have found it obvious to select the optimum ratio between a breaking strength and a peeling strength of the thermally expansive layer by routine experimentation for the purpose of peeling the thermally expansive layer off from the base without any damage of the thermally expansive layer. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji (JPH02179789A-of record_Machine Translation provided herewith) as applied to claim 2, and further in view of Kiuchi (US 2010/0028588). 

With respect to claim 4, Nishitsuji as applied to claim 2 above further teaches that the intermediate layer is formed of a general pressure-sensitive adhesive (pg 3 li 108-110), but does not specifically teach that a thickness of the resin film is from 12 μm to 15 μm, and a thickness of the adhesive layer is from 2 μm to 4 μm.
In the same field of endeavor, heat-peelable pressure-sensitive adhesive sheet, Kiuchi teaches that the heat-peelable pressure-sensitive adhesive sheet includes a substrate 1, an intermediate layer 2, a heat-peelable pressure-sensitive adhesive layer 3, and a separator 4 (Pa [0025]), and exemplary usable materials for the intermediate layer 2 include pressure-sensitive adhesives so that the intermediate layer 2 is capable of absorbing or smoothing the surface unevenness of the heat-peelable pressure-sensitive adhesive layer 3 caused by the heat-expandable microspheres contained therein and thereby helps to keep the surface of the heat-peelable pressure-sensitive adhesive layer 3 before heating being smooth and it is also capable of relaxing the stress on the substrate 1 caused by blowing heat-expandable microspheres after heating and thereby helps to prevent the anchor failure with respect to the substrate 1 (Pa [0028]), Kiuchi further teaches that the intermediate layer 2 may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nishitsuji with the teachings of Kiuchi and replace Nishitsuji’s intermediate layer to Kiuchi’s intermediate layer comprising multilayer structure in order to absorb or smooth the surface unevenness of the thermally expansive layer caused by the heat-expandable microspheres contained therein and thereby helps to keep the surface of the thermally expansive layer before heating being smooth and relax the stress on the base caused by blowing heat-expandable microspheres after heating and thereby helps to prevent the anchor failure with respect to the base. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Furthermore, one would have found it obvious to select the optimum thickness of each layer of multilayers within the overall thickness range taught by Kiuchi by routine experimentation for the purpose of maintaining the benefit of Kiuchi’s intermediate layer. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


With respect to claim 10, Nishitsuji as applied to claim 8 above further teaches the thermally expansive layer (“thermal expansion layer 9” and “adhesive layer 82”), but does not specifically teach that includes the thermally expansive layer a binder that includes a thermoplastic elastomer.
In the same field of endeavor, heat-peelable pressure-sensitive adhesive sheet, Kiuchi teaches that the heat-peelable pressure-sensitive adhesive sheet includes a substrate 1, an intermediate layer 2, a heat-peelable pressure-sensitive adhesive layer 3, and a separator 4 (Pa [0025]), and the intermediate layer 2 is capable of absorbing or smoothing the surface unevenness of the heat-peelable pressure-sensitive adhesive layer 3 caused by the heat-expandable microspheres contained therein and thereby helps to keep the surface of the heat-peelable pressure-sensitive adhesive layer 3 before heating being smooth, it is also capable of relaxing the stress on the substrate 1 caused by blowing heat-expandable microspheres after heating and thereby helps to prevent the anchor failure with respect to the substrate 1, the intermediate layer 2 is therefore preferably elastic, and exemplary usable materials for the intermediate layer 2 include thermoplastic elastomers (Pa [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nishitsuji with the teachings of Kiuchi and replace Nishitsuji’s adhesive layer 82 to Kiuchi’s intermediate layer comprising thermoplastic elastomers in order to absorb or smooth the surface unevenness of the thermally KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji (JPH02179789A-of record_Machine Translation provided herewith) as applied to claim 2, and further in view of Takemoto et al. (US 4,487,872). 

With respect to claim 5, Nishitsuji as applied to claim 2 above further teaches that the intermediate layer is formed of a general pressure-sensitive adhesive (pg 3 li 108-110), but does not specifically teach that the adhesive layer is a thermosetting adhesive that includes vinyl chloride vinyl acetate copolymer resin.
In the same field of endeavor, removable and repositionable pressure-sensitive adhesive composition, Takemoto teaches that the adhesive composition for easy application and removal to a variety of substrate surfaces is described which comprises: (1) a carboxyl modified vinyl acetate-vinyl chloride copolymer; (2) a polymeric polyester plasticizer; and (3) a halo-organophosphorous plasticizer (Co 3 li 2-10).
.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji (JPH02179789A-of record_Machine Translation provided herewith) as applied to claims 1 and 8, and further in view of Wada et al. (US 2017/0080697). 

With respect to claims 7 and 11, Nishitsuji as applied to claims 1 and 8 above further teaches that the a desired image 4 is formed on the surface of the thermal expansion layer 9 (Fig. 7) by using an image forming material having high light absorption and light is illuminated on the image by a light irradiation device so as to selectively heat and make the thermally expandable microspheres in that portion expand and only the image-forming portion rise (pg 2 li 61-69), but is silent to a heat conversion layer provided on one or both of a first surface and a second surface of the thermally expandable sheet, the heat conversion layer including a heat conversion material that converts electromagnetic waves into heat.
In the same field of endeavor, adhesive sheet, Wada teaches that the adhesive sheet comprises an adhesive layer 3 which contains a volume change substance 31 (Pa [0032]), and in the heat-expandable microcapsules microcoils constituted mainly of either carbon atoms or carbon-containing molecules are contained together with an 
One would have found it obvious to replace Nishitsuji’s image forming material having high light absorption to microcoils constituted mainly of either carbon atoms or carbon-containing molecules and replace the Nishitsuji’s light to electromagnetic waves in order to heat and make the thermally expandable microspheres the portion where the image-forming portion formed by Wada’s materials expand. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742